Citation Nr: 0613456	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from October 1966 
to April 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denying an increased evaluation for anxiety 
neurosis from the 10 percent assigned.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was evaluated for his psychiatric disorder in 
April 2003, and a social and industrial survey was also then 
conducted.  Symptoms of the veteran's anxiety neurosis then 
noted included anxiousness and nervousness with a 
considerable amount of visible shaking, and increased 
difficulties including difficulties with sleep associated 
with hearing about the current war in Iraq.  

However, at his January 2006 hearing before the undersigned 
the veteran emphasized as a primary characteristic of his 
psychiatric disorder poorly controlled anger or explosive 
anger.  This additional manifestation, not represented in the 
April 2003 psychiatric evaluation or the April 2003 social 
and industrial survey, could well represent an increase in 
severity of the veteran's condition, particularly since the 
veteran submitted a January 2006 letter from his VA treating 
psychologist that also emphasized explosive anger as a 
significant or primary problem associated with his mental 
disorder.  While it is true that the psychologist in the 
January 2006 letter was emphasizing characteristics of post-
traumatic stress disorder (PTSD) which the psychologist 
believed to be present, such anger is nonetheless a 
characteristic which may be part and parcel of his service-
connected anxiety neurosis.  

Accordingly, a further VA examination is in order to 
ascertain the nature and extent of his current psychiatric 
disability.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Further, the VA examiner should address the physical shaking 
noted by both the psychiatric examiner and social industrial 
surveyor in April 2003, and ascertain whether this symptom is 
due to physiological, to include neurological or 
toxicological causes, as opposed to manifestations of the 
service-connected anxiety neurosis.  In this respect, the 
examiner is to consider the veteran's history of substance 
abuse, as noted by the treating psychologist in his January 
2006 letter, and any possible manifestation of that history 
in the form of involuntary shaking.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Hence, a further VCAA notice is 
in order, to address the elements of a claim pursuant to 
Dingess/Hartman, prior to de novo re-adjudication of the 
claim by a supplemental statement of the case or rating 
action. 

Accordingly, the case is remanded for the following:

1.  The RO again must review the claims 
file and provide a VCAA notice letter 
satisfying all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006);  and Quartuccio v. Principi, 16 
Vet. App. 183 (2002); and in accordance 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  The VCAA notice letter must 
notify the veteran of the specific 
evidence needed to support his claim for 
an increased evaluation for anxiety 
neurosis.  The letter should also speak 
to the five Dingess elements of a claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  
Any responses received should be 
associated with the claims folder.  Any 
necessary additional development, 
including any indicated by any response 
to the notice letter, should be 
undertaken.  

2.  With the veteran's assistance, any 
as-yet unobtained VA and private 
treatment records should also be obtained 
and associated with the claims folder.  
Appellant should provide information 
concerning approximate dates and 
locations of treatment, and release of 
information forms as needed.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of the 
veteran's anxiety neurosis, based on a 
review of the entire record inclusive of 
any additional records and reports 
obtained, and based on any necessary 
tests and interview.  The claims folder 
must be made available for review by the 
examiner for the examination.  Any 
necessary tests should be conducted.  To 
the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
Environmental and physiological factors 
should be differentiated from the 
veteran's impairment due to his anxiety 
neurosis.  Specifically, the examiner 
should address the cause of the veteran's 
trembling or shaking as noted in the 
April 2003 VA psychiatric evaluation and 
the April 2003 social and industrial 
survey, including other possible causes, 
to include physical or neurological 
disorders, or withdrawal symptoms or 
other impairments possibly associated 
with the veteran's history of substance 
abuse.  The examiner must also address 
the anger symptoms or explosive reaction 
symptoms noted by the veteran's treating 
VA psychologist in a January 2006 letter 
contained within the claims folder.  
Thus, the examiner should distinguish, to 
the extent possible, psychiatric 
disability attributable to the anxiety 
neurosis from disability attributable to 
other physiological causes, including any 
that are neurological or toxicological.  
The examiner should also address the 
extent and severity of symptoms of the 
veteran's anxiety neurosis, and level of 
impairment in social and occupational 
functions due to that disorder.  If all 
the psychiatric symptoms are most 
reasonably related to the anxiety 
neurosis, the examiner should so state.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  
If any benefit the subject of remand is 
not granted in full, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






